

117 S623 IS: Sunshine Protection Act of 2021
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 623IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Rubio (for himself, Mr. Lankford, Mr. Blunt, Mr. Whitehouse, Mr. Wyden, Mr. Scott of Florida, Mrs. Hyde-Smith, Mr. Markey, and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo make daylight saving time permanent, and for other purposes.1.Short titleThis Act may be cited as the Sunshine Protection Act of 2021.2.Making daylight saving time permanent(a)Repeal of temporary period for daylight saving timeSection 3 of the Uniform Time Act of 1966 (15 U.S.C. 260a) is hereby repealed.(b)Advancement of standard time(1)In generalThe second sentence of subsection (a) of section 1 of the Act of March 19, 1918 (commonly known as the Calder Act) (15 U.S.C. 261), is amended—(A)by striking 4 hours and inserting 3 hours;(B)by striking 5 hours and inserting 4 hours;(C)by striking 6 hours and inserting 5 hours;(D)by striking 7 hours and inserting 6 hours;(E)by striking 8 hours and inserting by 7 hours;(F)by striking 9 hours and inserting 8 hours;(G)by striking 10 hours; and inserting 9 hours;;(H)by striking 11 hours and inserting 10 hours; and(I)by striking 10 hours. and inserting 11 hours..(2)State exemptionSuch section is further amended by—(A)redesignating subsection (b) as subsection (c); and(B)inserting after subsection (a) the following:(b)Standard time for certain States and areasThe standard time for a State that has exempted itself from the provisions of section 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a(a)), as in effect on the day before the date of the enactment of the Sunshine Protection Act of 2021, pursuant to such section or an area of a State that has exempted such area from such provisions pursuant to such section shall be, as such State considers appropriate—(1)the standard time for such State or area, as the case may be, pursuant to subsection (a) of this section; or(2)the standard time for such State or area, as the case may be, pursuant to subsection (a) of this section as it was in effect on the day before the date of the enactment of the Sunshine Protection Act of 2021..(3)Conforming amendmentSuch section is further amended, in the second sentence, by striking Except as provided in section 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a(a)), the and inserting Except as provided in subsection (b),.